      Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 1 of 17



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-11054-RGS

             NETCRACKER TECHNOLOGY CORPORATION

                                     v.

                            ROBIN LALIBERTÉ


                   MEMORANDUM AND ORDER ON
                  DEFENDANT’S MOTION TO DISMISS
                      AMENDED COMPLAINT

                             October 30, 2020

STEARNS, D.J.

     Defendant Robin Laliberté resigned his employment effective

December 31, 2019 at plaintiff Netcracker Technology Corporation

(Netcracker) to take a senior executive position at Compax Software

Development GmbH (Compax). In April 0f 2020, Netcracker became aware

that one of its largest customers (Customer) intended to cut a software

project from its contract with Netcracker’s parent company, NEC

Corporation (NEC), and shift the account to Compax.            According to

Netcracker, its confidential information appeared in Compax’s business

pitch “in ways that cannot be accidental,” First Am. Compl. (FAC) (Dkt. # 14)

¶ 7 – namely, that Laliberté had exploited his knowledge of Netcracker’s
         Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 2 of 17



proprietary information to enhance the Compax bid.

     Netcracker filed suit against Laliberté – first in the Cantonal Property

Chamber in Switzerland, which entered stand-still orders pending resolution

of the dispute on its merits1 – then in this court. By way of the FAC,

Netcracker brings the following claims: breach of contract (Counts I and II);

misappropriation of confidential business information (Count III); tortious

interference (Count IV); conversion (Count V); unjust enrichment (Count

VI); violation of the federal Defend Trade Secrets Act (DTSA), 18 U.S.C. §

1836 et seq. (Count VII); and violation of the Massachusetts Uniform Trade

Secrets Act (MUTSA), Mass. Gen. Laws ch. 93, § 42 et seq. (Count VIII). On

October 7, 2020, Laliberté moved to dismiss.

                              BACKGROUND

     Netcracker designs and sells business support software (BSS) and

operations support software (OSS) to telecommunications companies. FAC

¶ 2. BSS enables service providers to conduct customer-facing operations,

such as revenue and order management. Id. ¶ 34. The market for these




     1  In deciding this motion, the court does not consider allegations made
in the Swiss action. See Exs. C-F (Dkt. # 18). While a court ruling on a
motion to dismiss may look to documents the authenticity of which are not
disputed and documents that are referenced in the complaint, Watterson v.
Page, 987 F.2d 1, 3-4 (1st Cir. 1993), these exhibits are not germane to the
sufficiency of Netcracker’s instant pleadings.
                                       2
       Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 3 of 17



products is competitive, so Netcracker takes precautions to maintain the

confidentiality of its programming source code, designs, technical

“architecture” (the structure of a software system), research plans, and other

business information. Id. ¶ 20. These precautions include: confidentiality

provisions in employment agreements; separate contracts with employees to

protect Netcracker’s proprietary information; non-disclosure agreements

with customers and other third parties; restrictions on access to information

among Netcracker employees; confidentiality stamps on documents; and

password-protected networks and databases. Id. ¶ 21.

      Laliberté began working for Netcracker on July 30, 2012 as an Account

Manager. Id. ¶ 22. He was promoted to Vice President of Strategic Accounts,

then to General Manager – Europe, and later to General Manager – Asia,

Pacific, and Middle East. Id. ¶¶ 30-31. As a condition of his employment,

Laliberté   signed   an   Employee/Contractor      Proprietary   Information,

Inventions,   Non-Competition,     and    Non-Solicitation   Agreement    (PI

Agreement), which required him to keep confidential Netcracker’s

proprietary information and to return all documents in his possession to

Netcracker should he leave the company. Id. ¶ 6.

     During NEC’s pitch of customized BSS and OSS solutions to the

Customer, Laliberté dedicated months of his time to due diligence and the


                                      3
       Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 4 of 17



contract negotiations. Id. ¶ 35. The Customer ultimately signed with NEC,

and the BSS project was subcontracted to Netcracker. Id. Because the

Customer, a Japanese company, was in the Asia, Pacific, and Middle East

region, Laliberté was responsible as General Manager for “one of

Netcracker’s largest accounts.” Id. ¶ 37. He devoted more than half of his

time to the Customer, serving as “Netcracker’s primary liaison” with the

Customer between 2018 and his departure on December 31, 2019. Id.

     After Laliberté resigned from Netcracker, the Customer requested that

Netcracker stop work on the BSS solution because it planned to award the

project to Compax, Laliberté’s new employer. Id. ¶¶ 4, 40-41. Compax is an

Austria-based software company that, prior to Laliberté’s arrival, had never

done business in Japan.     Id. ¶¶ 4, 41.   Laliberté was one of Compax’s

presenters in its bid presentation to the Customer. Id. ¶ 43.

     Netcracker alleges that Laliberté took advantage of confidential

information to which he had access as a senior executive at Netcracker. The

technical solution that Compax proposed to the Customer allegedly

contained proprietary information culled from at least two types of

Netcracker documents. Id. ¶¶ 42-51. One set “describ[ed] Netcracker’s BSS

capabilities in the rating and billing space” (Netcracker Capabilities

Presentations), id. ¶ 45, and the other consisted of “case studies of [BSS]


                                      4
         Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 5 of 17



solutions that Netcracker designed for various customers around the globe”

(Netcracker Case Studies Presentations), id. ¶ 48. The former provided

“description and diagrams of Netcracker’s billing and rating software

architecture” and “design for integrating such software with customers’

existing programs,” along with customer data and proprietary graphics. Id.

¶ 45.     And the latter included additional customer information and

proprietary graphics, as well as “know-how related to the business and

technical challenges . . . in building a [BSS] solution” and descriptions of

architecture, benefits, and solutions tailored to those customers. Id. ¶ 48.

                                DISCUSSION

        To survive a motion to dismiss, a complaint must allege “a plausible

entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559 (2007).

“While a complaint attacked by a Rule 12(b)(6) motion does not need

detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of

his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Id. at

555 (internal citations omitted).

 I.     Trade Secret Misappropriation

        Counts VII and VIII are trade secret misappropriation causes of action.

“To prevail on a claim of misappropriation of trade secrets, a plaintiff must


                                        5
          Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 6 of 17



show: 1) the information is a trade secret; 2) the plaintiff took reasonable

steps to preserve the secrecy of the information; and 3) the defendant used

improper means, in breach of a confidential relationship, to acquire and use

the trade secret.” Incase Inc. v. Timex Corp., 488 F.3d 46, 52 (1st Cir. 2007);

see also Allscripts Healthcare, LLC v. DR/Decision Res., LLC, 386 F. Supp.

3d 89, 94 (D. Mass. 2019) (“Massachusetts trade secret law is nearly

equivalent to the DTSA . . . .”); Moog, Inc. v. ClearMotion, Inc., 2020 WL

6162921, at *7 (D. Mass. Oct. 21, 2020) (“The standards for misappropriation

under the DTSA and the Massachusetts statute are substantially similar.”).

Laliberté challenges each of these elements in turn.

      First, Laliberté argues that Netcracker fails to plead the existence of a

trade secret because its “non-exhaustive list of general categories of

information . . . . fail[s] for being indefinite.”   Mot. (Dkt. # 17) at 6-7.

Netcracker counters that the FAC contains the requisite, specific allegations

of trade secrets. Opp’n (Dkt. # 21) at 10. 2

      MUTSA defines a “trade secret” as any “information that is not


      2Netcracker also argues that Laliberté “attempts to impose a higher
pleading burden on Netcracker than actually required” under the law. Opp’n
at 9. But Netcracker’s assertion that liberal pleading rules apply is incorrect.
MUTSA requires that a plaintiff “alleging trade secrets misappropriation . . .
state with reasonable particularity the circumstances thereof, including the
nature of the trade secrets and the basis for their protection.” Mass. Gen.
Laws ch. 93, § 42D(b) (emphasis added).
                                        6
          Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 7 of 17



generally known or readily ascertainable to others who might obtain

economic advantage from it, and that was the subject of reasonable efforts to

protect against it being acquired, disclosed, or used without consent.”

Robert Half Int’l, Inc. v. Simon, 2020 WL 1218988, at *5 n.4 (Mass. Super.

Ct. Jan. 29, 2020), citing Mass. Gen. Laws ch. 93, § 42. “In determining what

is an adequate description of a trade secret, courts have required specificity,

although that specificity is highly fact dependent.” Sutra, Inc. v. Iceland

Exp., ehf, 2008 WL 2705580, at *4 (D. Mass. July 10, 2008) (collecting

cases).

      Netcracker alleges that Compax’s business pitch to the Customer

incorporated Netcracker’s trade secrets taken from two types of documents:

the Netcracker Capabilities Presentations and the Netcracker Case Studies

Presentations. Contrary to Compax’s argument that “Netcracker does not

identify any trade secrets in those Netcracker Presentations,” Mot. at 8, the

court agrees with Netcracker that, for pleading purposes, at least the

“description and diagrams of Netcracker’s billing and rating software

architecture” are fairly construed as trade secrets. FAC ¶ 45.

      “[T]he overall design of software can constitute a trade secret.”

TouchPoint Sols., Inc. v. Eastman Kodak Co., 345 F. Supp. 2d 23, 28

(D. Mass. 2004). To sustain such an allegation, “[p]laintiff need only show


                                        7
          Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 8 of 17



that the particular architecture of its program is valuable [and] that it is not

a matter of common knowledge or readily duplicated.” Sutra, Inc., 2008 WL

2705580, at *4, quoting Dickerman Assocs., Inc. v. Tiverton Bottled Gas Co.,

594 F. Supp. 30, 35 (D. Mass. 1984). Netcracker alleges that keeping its

technical architecture and software designs confidential is of “existential

importance” because the market for BSS products is ultra-competitive. FAC

¶¶ 20-21. For this reason, it performs its own integrations of software in

customers’ systems rather than relying on third-party companies. Id. ¶ 19.

Nor are Netcracker’s products “readily duplicated,” as demonstrated by the

fact that “no two Netcracker customers have exactly the same software

programs.” Id. ¶ 16. Netcracker had placed Laliberté on notice of the nature

of its trade secrets during his tenure at the company, including the

proprietary aspects of the structure of the two BSS products (billing and

rating software) described in the Netcracker Capabilities and Case Studies

Presentations. This level of specificity is sufficient to survive a motion to

dismiss.3




      3 Neither party cites case law from courts in this jurisdiction in relation
to Netcracker’s allegations regarding software architecture or design. And
the only case that Laliberté cites concerning software architecture is
distinguishable. Unlike Netcracker’s specific allegations that Laliberté
misappropriated the architecture for two BSS solutions as described in
specified documents, the plaintiff in American Registry, LLC v. Hanaw pled
                                        8
       Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 9 of 17



     Laliberté next faults Netcracker for inadequately pleading reasonable

steps taken to protect its trade secrets because the FAC identifies only

“generic” security measures, while the original complaint conceded that

Laliberté transmitted confidential documents using a personal email

address. Mot. at 11-12. Netcracker responds that Laliberté’s arguments raise

factual disputes, not pleading deficiencies. Opp’n at 12.

      “[T]here must be affirmative steps [taken] to preserve the secrecy of

the information as against the party against whom the misappropriation

claim is made.” Incase Inc., 488 F.3d at 53, citing J.T. Healy & Son, Inc. v.

James A. Murphy & Son, Inc., 357 Mass. 728, 730-731 (1970). However,

courts “do not require the possessor of a trade secret to take heroic measures

to preserve its secrecy,” only “all proper and reasonable steps to keep it

secret.” USM Corp. v. Marsen Fastener Corp., 379 Mass. 90, 101 (1979),

quoting J.T. Healy & Son, 357 Mass at 738. This inquiry “depends on the

circumstances of each case, considering the nature of the information sought

to be protected.” Id.

      Netcracker pleads that it took a number of measures to protect its

proprietary   information,    including   in-house    software   integration;




only a generic list of categories of trade secrets. 2013 WL 6332971, at *3-4
(M.D. Fla. Dec. 5, 2013).
                                      9
      Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 10 of 17



confidentiality agreements with employees, customers, and other third

parties; restricted access to information among employees; confidentiality

stamps; and password protections. FAC ¶¶ 19, 21. These allegations are

sufficient to survive a motion to dismiss. See, e.g., Mktg. All., Inc. v. First

Am. Ins. Underwriters, Inc., 2006 WL 8458338, at *4 (D. Mass. Jan. 25,

2006), citing J.T. Healy & Son, 357 Mass. at 738 (finding confidentiality

agreements, restrictions on access to information and password-protections

were “proper and reasonable steps” to protect secrecy on a motion to

dismiss).

      Laliberté’s rebuttal arguments are unavailing. Laliberté does not cite

– nor can the court locate – any case law supporting the proposition that

protective measures are only sufficiently pled if they are tailored to the trade

secrets at issue. See Optos, Inc. v. Topcon Med. Sys., Inc., 777 F. Supp. 2d

217, 240 (D. Mass. 2011) (rejecting argument that security for an “entire

computer system” was not sufficiently protective, as requiring measures

specific to trade secrets would constitute “the type of heroic effort that

[plaintiff] is not required to make under Massachusetts law”). Regardless,

Netcracker alleges that it took reasonable measures to protect the

Capabilities and Case Studies Presentations. Netcracker only provided these

documents, which bore confidentiality stamps, to customers after they


                                      10
      Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 11 of 17



signed a non-disclosure agreement. FAC ¶¶ 46, 49. Whether these measures

reasonably protected the trade secrets involved is a factual question, not a

legal issue to be decided on the pleadings. See Roger M. Milgram, Milgram

on Trade Secrets § 1.04 (1993) (“Courts can be expected to be reluctant to

find an absence of safeguards as a matter of law.”). In the same vein, even

were the court to consider the allegations in Netcracker’s original complaint,

a policy of permitting employees to use personal devices is not necessarily

“fatal to [Netcracker’s] trade secret claims.” Mot. at 12.

      Finally, Laliberté argues that Netcracker fails to plead that he used

improper means to obtain the trade secrets because “nowhere in the FAC

does Netcracker allege facts to support that Mr. Laliberté had access to these

presentations in the first place, let alone retained them after resigning,” and

that a complaint cannot survive “such rank speculation.” Id. at 13. But the

court agrees with Netcracker that Laliberté “simply ignores numerous

allegations undercutting its theory.” Opp’n at 13.

      As a matter of law, an individual who breaches a confidentiality

agreement in accessing and appropriating trade secrets has used improper

means. See Data Gen. Corp. v. Grumman Sys. Support Corp., 36 F.3d 1147,

1165 (1st Cir. 1994), abrogated on other grounds by Reed Elsevier, Inc. v.

Muchnick, 559 U.S. 154 (2010). The PI Agreement required Laliberté to


                                      11
       Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 12 of 17



return all materials containing proprietary information to Netcracker upon

his separation and to keep that information confidential. FAC ¶¶ 6, 23-28.

Netcracker pleads not only that Laliberté had access to its trade secrets by

way of his senior executive status, id. ¶¶ 5, 31-33, 35, 37-38, but also that

Laliberté retained and used the Capabilities and Case Studies Presentations

in violation of the PI Agreement, id. ¶ 42 (“Compax’s business pitch to the

Customer . . . [was] also based upon . . . Netcracker’s Proprietary

Information found in documents unlawfully and indisputably retained by

Laliberté . . . .”); see also id. ¶¶ 44-45, 47-48, 50-55. 4 Less specific allegations

have been found to support a reasonable inference that a former employee

used confidential information in violation of an agreement not to compete.

See Anaqua, Inc. v. Bullard, 2014 WL 10542986, at *12 (Mass. Super. Ct.

July 24, 2014), aff’d, 88 Mass. App. Ct. 1103 (2015) (“[T]he allegation that

[defendant] had high-level access to [plaintiff’s] future product and sales

strategy, coupled with the fact that he apparently now has a high-level


      4Laliberté argues in his reply that Netcracker concedes that the FAC
does not allege that Laliberté retained, disclosed, or used the Netcracker
Capabilities or Case Studies Presentations. Reply (Dkt. # 24) at 1. Laliberté
bases this argument on a footnote in Netcracker’s opposition, which states in
part: “To the extent that Laliberté’s argument is that Netcracker does not
plead in the precise words that ‘Laliberté retained, disclosed, and or used
[Netcracker’s documents],’ this misses the mark.” Opp’n at 7 n.4. This
footnote is merely a counterargument; to conflate it with a concession of
improper pleading is too much of a stretch.
                                         12
      Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 13 of 17



position with [a competitor] . . . is enough to survive a motion to dismiss.”).

Based on Netcracker’s allegations, a reasonable inference can likewise be

drawn that Laliberté breached the PI Agreement, and thus resorted to

improper means. The court will therefore deny the motion to dismiss as to

Counts VII and VIII.

II.   Preemption under MUTSA

      Counts III through VI raise an issue of first impression concerning the

scope of preemption under MUTSA. The statute provides that it “shall

supersede any conflicting laws of the commonwealth providing civil

remedies for the misappropriation of a trade secret,” excluding “contractual

remedies” and “civil remedies to the extent that they are not based upon

misappropriation of a trade secret.”       Mass. Gen. Laws ch. 93, § 42F.

Laliberté   argues   that   MUTSA     preempts     Netcracker’s   claims    for

misappropriation of confidential business information (Count III), tortious

interference (Count IV), conversion (Count V), and unjust enrichment

(Count VI) because they “arise from the same set of facts as a claim for trade

secret misappropriation.” Mot. at 13. Netcracker maintains that “the better

approach is that preemption applies only to claims whose resolution depends

upon the information in question qualifying as trade secrets.” Opp’n at 16.

      The parties agree that a Massachusetts state court has yet to pass on


                                      13
      Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 14 of 17



this question.   Mot. at 12, Opp’n at 16; see also Amgen USA, Inc. v.

Karyopharm Therapeutics, Inc., 2019 WL 3552515, at *3-4 (Mass. Super. Ct.

June 12, 2019) (raising but not deciding whether MUTSA preempted state

law claim). While a federal district court sitting in diversity may seek “to

ascertain the rule the state court would most likely follow under the

circumstances” when no state court precedent speaks to the issue, Norton v.

McOsker, 407 F.3d 501, 506 (1st Cir. 2005) (citation omitted), where “the

path of state law is sufficiently undeveloped . . . so as to make such prophetic

action unwise, [a court] may instead choose to certify such questions to the

highest court of the state.” Showtime Entm’t, LLC v. Town of Mendon, 769

F.3d 61, 79 (1st Cir. 2014).

      Under the circumstances, certification of this question may well prove

to be the prudent course of action. However, Supreme Judicial Court Rule

1:03 requires a certifying court not only to set out “the question of law to be

answered,” but also to provide “a statement of all facts . . . showing fully the

nature of the controversy in which the questions arose.” At this early stage,

the facts of this case are too undeveloped for the court to determine whether

certification would be appropriate. Consequently, the court will reserve

judgment with respect to Counts III through VI until a fuller development of

the factual record can inform the decision.


                                      14
       Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 15 of 17



III.   Breach of Contract

       In moving to dismiss Counts I and II, Laliberté argues that Netcracker

fails to plead two elements of its breach of contract claims.         “Under

Massachusetts law, a breach of contract claim requires the plaintiff to show

that (1) a valid contract between the parties existed, (2) the plaintiff was

ready, willing, and able to perform, (3) the defendant was in breach of the

contract, and (4) the plaintiff sustained damages as a result.” Bose Corp. v.

Ejaz, 732 F.3d 17, 21 (1st Cir. 2013).

       Laliberté does not challenge the first two elements. Rather, Laliberté

disputes that he breached the PI Agreement because “Netcracker fails to

plausibly allege that [he] was in possession of, used, or disclosed any of the

allegedly ‘Proprietary Information.’” Mot. at 19. In response, Netcracker

refers to allegations in the FAC that Laliberté retained and used documents

containing proprietary information as defined by the PI Agreement. Opp’n

at 7. The court has addressed this issue in evaluating whether Netcracker

adequately pled that Laliberté used improper means to obtain its trade

secrets. As explained earlier, the court agrees with Netcracker.

       Laliberté also challenges whether Netcracker adequately pled

reasonably specific damages because Netcracker “does not connect its

purported damage to any alleged disclosure or use of, or alleged failure to


                                         15
        Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 16 of 17



return, Proprietary Information.” Mot. at 20. Despite Netcracker’s response

that Laliberté’s conduct caused it to lose millions of dollars, see Opp’n at 8,

citing FAC ¶¶ 3, 40-42, 55, both parties overlook the Massachusetts rule:

“[C]ausation of damages is not an element of breach of contract, as a plaintiff

is entitled to at least nominal damages upon proving a breach.” Bos. Prop.

Exch. Transfer Co. v. Iantosca, 720 F.3d 1, 11 (1st Cir. 2013), citing Nathan v.

Tremont Storage Warehouse, Inc., 328 Mass. 168, 171 (1951). Laliberté’s

argument fails. However read, the breach of contract claims are adequately

pled.

                                   ORDER

        For the foregoing reasons, the court DENIES Laliberté’s motion to

dismiss the First Amended Complaint. The court reserves judgment with

respect to Counts III through VI pending a decision whether to certify the

question of preemption under MUTSA to the Supreme Judicial Court on a

more fully developed record.




                                      16
Case 1:20-cv-11054-RGS Document 25 Filed 10/30/20 Page 17 of 17



                            SO ORDERED.


                            /s/ Richard G. Stearns
                            UNITED STATES DISTRICT JUDGE




                              17
